Case 18-20803-TPA        Doc 397    Filed 12/23/19 Entered 12/23/19 15:47:05     Desc Main
                                   Document      Page 1 of 5


                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

SALSGIVER, INC.,                                 Bankruptcy No. 18-20803-TPA

               Debtor.                           Chapter 11

SALSGIVER, INC.,                                 Document No.

               Movant,                           Related to Doc. Nos. 392, 393, 394,
      vs.                                                             395

NO RESPONDENT.


            MOTION FOR LEAVE TO AMEND PLAN OF REORGANIZATION,
           DISCLOSURE STATEMENT AND PLAN SUMMARY AND FURTHER,
                  TO DEEM EXISTING REDLINE ORDER AS MOOT

      AND NOW, comes Salsgiver, Inc., the Debtor in the instant Chapter 11 Case, by

and through its undersigned Counsel, and files this MOTION FOR LEAVE TO AMEND

PLAN OF REORGANIZATION, DISCLOSURE STATEMENT AND PLAN SUMMARY

AND FURTHER, TO DEEM EXISTING REDLINE ORDER AS MOOT as follows:

      1.       The Movant is Salsgiver, Inc., the Debtor in the instant Chapter 11 Case.

      2.       On December 9, 2019, the Debtor filed an Amended Chapter 11 Plan (Doc.

392), an Amended Disclosure Settlement (Doc. 393) and an Amended Summary of Plan

(Doc. 394).

      3.       On December 11, 2019, this Honorable Court entered an Order (Doc. 395)

which provided that the Debtor was to file redlined versions of its Amended Plan, Amended

Disclosure Statement and Amended Plan Summary on or before December 23, 2019.

      4.       In the time since the Debtor filed its amended plan documents on December

9, 2019, the Debtor has engaged in multiple mediations, all of which have resulted in

settlements.
Case 18-20803-TPA       Doc 397    Filed 12/23/19 Entered 12/23/19 15:47:05        Desc Main
                                  Document      Page 2 of 5


        5.    As the Court is aware, the Debtor had amicably resolved various other claims

prior to the most recently mediated settlements.

        6.    The Debtor further had previously filed various claim objections which had

resulted in the disallowance of certain claims asserted against the Debtor.

        7.    The most recently mediated settlements achieved since the filing of Debtor’s

amended plan documents on December 9, 2019 represent the last adversary proceedings

and claim objections filed by the Debtor and its affiliates (which are also Debtors in this

Honorable Court) still pending before the Court.

        8.    The most recently settled claims involved significant claims against the

Debtor’s Estate and those of the affiliated Debtors. Certain settlements also resulted in

assumed executory contracts with updated terms. With said matters having been settled,

the Debtor and its affiliates now have certainty and predictability regarding exact amounts

owed and the timing regarding payment of said amounts. Debtor further knows which

executory contracts are to be retained and the benefits and responsibilities associated with

same.

        9.    In light of the foregoing, it is respectfully requested that this Honorable Court

grant leave to the Debtor to file new amended plan documents, which include the updated

information related to the recent settlement agreements reached, on or before January 13,

2020.

        10.   The certainty and predictability achieved via recent settlements will enable

the Debtor and its affiliates to file less speculative plans based upon concrete obligations

rather than estimates based upon expected/hoped for outcomes. This will benefit both the

Debtor and its creditors in evaluating the plan.
Case 18-20803-TPA     Doc 397    Filed 12/23/19 Entered 12/23/19 15:47:05       Desc Main
                                Document      Page 3 of 5


      11.    If the Court grants leave as requested above, it is further submitted that the

filing of redlined versions of the December 9, 2019 plan documents would serve no

purpose and would be moot in light of the further amendments to be made.

      WHEREFORE, it is respectfully requested that this Honorable Court enter an Order

granting leave to the Debtor to file new amended plan documents on or before January 13,

2020 and further deeming that the filing of redlined versions of Debtor’s December 9, 2019

amended plan documents is no longer necessary.



                                                      Respectfully Submitted,



Date: December 23, 2019                        /s/ Robert O Lampl__
                                                      ROBERT O LAMPL
                                                      PA I.D. #19809
                                                      JOHN P. LACHER
                                                      PA I.D. #62297
                                                      DAVID L. FUCHS
                                                      PA I.D. #205694
                                                      RYAN J. COONEY
                                                      PA I.D. #319213
                                                      Counsel for the Debtor
                                                      223 Fourth Avenue, 4th Floor
                                                      Pittsburgh, PA 15222
                                                      (412) 392-0330 (phone)
                                                      (412) 392-0335 (facsimile)
                                                      Email: rlampl@lampllaw.com
Case 18-20803-TPA        Doc 397    Filed 12/23/19 Entered 12/23/19 15:47:05     Desc Main
                                   Document      Page 4 of 5


                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

SALSGIVER, INC.,                                Bankruptcy No. 18-20803-TPA

               Debtor.                          Chapter 11

SALSGIVER, INC.,                                Document No.

               Movant,                          Related to Doc. Nos. 392, 393, 394,
       vs.                                                           395

NO RESPONDENT.




                               CERTIFICATE OF SERVICE

       Robert O Lampl, John P. Lacher, David L. Fuchs and Ryan J. Cooney hereby

certify, that on the 23rd day of December, 2019, a true and correct copy of the foregoing

MOTION FOR LEAVE TO AMEND PLAN OF REORGANIZATION, DISCLOSURE

STATEMENT AND PLAN SUMMARY AND FURTHER, TO DEEM EXISTING REDLINE

ORDER AS MOOT was served upon the following (via Electronic Service and/or FedEx

and/or fax):

Office of the United States Trustee
Suite 970 Liberty Center
1001 Liberty Avenue
Pittsburgh, PA 15222
Case 18-20803-TPA   Doc 397    Filed 12/23/19 Entered 12/23/19 15:47:05   Desc Main
                              Document      Page 5 of 5


Date: December 23, 2019                          /s/ Robert O Lampl__
                                                 ROBERT O LAMPL
                                                 PA I.D. #19809
                                                 JOHN P. LACHER
                                                 PA I.D. #62297
                                                 DAVID L. FUCHS
                                                 PA I.D. #205694
                                                 RYAN J. COONEY
                                                 PA I.D. #319213
                                                 Counsel for the Debtor
                                                 223 Fourth Avenue, 4th Floor
                                                 Pittsburgh, PA 15222
                                                 (412) 392-0330 (phone)
                                                 (412) 392-0335 (facsimile)
                                                 Email: rlampl@lampllaw.com
